Case 1:98-cr-01023-LAK Document 2181 Filed 04/09/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

AHMED KHALFAN GHAILANI,
Movant,

-against- 16-cv-4444 (LAK)
[98-cr-1023 (LAK)]

UNITED STATES OF AMERICA,

Defendant(s}.

LEWIS A. KAPLAN, District Judge.

Movant was convicted of conspiracy to bomb buildings and other property of the United
States and sentenced in 2011 to a term of life imprisonment. The conviction was affirmed in 2013. His
Section 2255 motion was denied in 2016, and the Court of Appeals denied a certificate of appealability in
2017. In 2020, movant filed a Rule 60 and other motions which were denied on August 31 of that year. In
early 2021, he moved for reconsideration. That motion was denied in March 2021.

Movant now moves for a 60 day extension (although it is unclear what time period he wishes
to have extended), a 60-day stay of what he describes as “this pending Rule 60 litigation,” or, alternatively,
construction of his present application as a notice of appeal “in conjunction with requesting” a certificate of
appealability (albeit he does not indicate what he wishes to appeal).

The motion (98-cr-1023 Dkt 2179) is denied in all respects. What movant calls “this pending
Rule 60 litigation” began in 2020 and ended in August of that year or, if one takes account of his motion for
reconsideration, last month. Accordingly, there is no Rule 60 litigation to stay.

Assuming arguendo that there were something to appeal, the Court declines to treat the
present motion as a notice of appeal because it does not clearly state what order or judgment movant wishes
to appeal from. In an abundance of caution, a certificate of appealability is denied, and the Court certifies that
any appeal would not be taken in good faith within the meaning of 28 U.S.C. §1915(a)(3).

The Clerk shall mail a copy of this order and of each other order entered in 2020 and 2021
to movant by certified mail, return receipt requested, and so note on the docket.

SO ORDERED.

Dated: April 9, 202]

    

 

AS { th
“ “awis At Kapl
United States Districtfudge

 
